Citation Nr: 0303875	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for a chronic ulcer of the 
upper left arm-a manifestation of basal cell carcinoma-
claimed to have been a residual of a smallpox vaccination in 
service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active Navy service from September 1957 to 
April 1961, inactive service in the Navy Reserve from April 
1961 to September 1963, service in the Air National Guard 
from March 1982 to July 1982, and service, in an active or 
inactive status, with the Army Reserve from July 1982 to May 
1988.  In May 1988, he was transferred to inactive status in 
an Army Reserve Control Group.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1996 decision by the Des Moines, Iowa, Regional 
Office (RO).  In February 1999, the Board remanded the case 
for further development of the evidence and, in March 2002, 
the Board itself undertook further development of the 
evidence.


FINDINGS OF FACT

1.  In April 1995, the veteran underwent excision of a 
dermatologic ulcer of the left upper arm subsequently 
diagnosed as basal cell carcinoma.  Thereafter, two more 
cancerous lesions were excised.

2.  The only residuals of that surgery are asymptomatic 
scars.

3.  There is no medical evidence that links the basal cell 
carcinoma the veteran had in 1995 to any period, or to any 
incidents, of his military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a dermatologic ulcer 
of the upper left arm, subsequently diagnosed as basal cell 
carcinoma, in service.  38 U.S.C.A. §§ 101, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  VCAA 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

Here, RO decisions in September 1995 and January 1996 noted 
the shortcomings in the veteran's claim, and a March 1996 
Statement of the Case set out the applicable law.  An April 
2001 letter explained the VCAA, and solicited from the 
veteran, and offered VA help in obtaining, additional 
evidence in support of his claim.  The veteran was told what 
he needed to do, and what VA would do.  The evidence of 
record includes VA outpatient treatment records and pathology 
reports, and service medical records from the veteran's Navy 
service and from his Air National Guard service, but there 
are no medical records from his Army Reserve service.  In 
July 2002, the veteran underwent a VA examination and a copy 
of the examination report was sent him in August.  He was 
asked then if he had additional evidence he wished to have 
considered; he did not submit additional evidence but, later 
in August, said that the Board should proceed to adjudicate 
his claim.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board therefore turns 
to an analysis of the merits of the claims.

In this case, the veteran contends that, in either 1984 or 
1986, while on active duty for training as a member of the 
Army Reserve, he received a smallpox vaccination, and that 
the inoculation site on his upper left arm ulcerated and 
failed to heal.

Under the law, service connection is granted for injury or 
disease incurred or aggravated in the line of duty in the 
active military, naval, or air service if separation from the 
period of service during which the injury or disease was 
incurred or aggravated was under other than dishonorable 
conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
veteran was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the veteran was disabled from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active duty for 
training" includes full-time duty for training, where the 
service member is available for duty around-the-clock, 
performed by the reserve components, i.e., the National Guard 
and the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training.  
Inactive duty training is training duty, other than full 
time, performed by the reserve components.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  Weekend drills usually 
consist of four four-hour blocks of training and, at the end 
of each day, the service member is released from duty; 
weekend drills are inactive duty training.  Thus, in the case 
of members of a Reserve component, service connection is 
granted for either an injury or disease incurred during 
annual training, but only for an injury incurred during a 
weekend drill.

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Since the veteran contends that the lesion 
excised from his left arm in 1995 relates to a smallpox 
vaccination he received in 1984 or 1986, medical evidence 
that links basal cell carcinoma to the vaccination in service 
is critical.  In that regard, the requisite link between a 
current disability and military service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that the veteran incurred a chronic disorder in 
service and currently has the same chronic disorder, or by 
medical evidence that links a current disability to symptoms 
that began in service and continued to the present.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Finally, it is the Board's responsibility to weigh the 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998).

The earliest relevant medical evidence is an April 1995 VA 
treatment record wherein the veteran claimed to have received 
an immunization in 1986 in the area of the left deltoid.  He 
claimed that the inoculation site never totally healed, that 
it itched, became red, and a scab formed.  The examiner noted 
"smallpox?" but the Board finds that annotation to 
represent speculation by the veteran as to the nature of the 
inoculation.  The Board's conclusion is based on the fact, a 
matter of public record, that smallpox vaccinations were 
discontinued in the United States in 1972, and a licensed 
physician certainly would have known that.  Examination 
revealed a 5 millimeter, nontender, scab which was excised 
for biopsy to rule out cancer.  In fact, biopsy determined 
that the lesion was basal cell carcinoma.  In essence, then, 
the veteran is claiming that a smallpox vaccination, which he 
claims to have received in 1986, caused basal cell carcinoma.

In March 2000, the veteran submitted a letter from a former 
member of his Army Reserve unit.  The author reported that 
members of the unit received immunizations and a "Small Pox 
test" during a mobilization exercise in 1984.  The veteran 
also submitted a letter from a unit administrator (UA), which 
is a full-time employee of a Reserve or National Guard unit, 
who reported that the veteran, as a member of the Port 
Security Detachment in Pocahontas, Iowa, attended annual 
training with the unit in 1983, 1984, 1985, and 1986.  The UA 
said that immunizations and a "small pox test" were given 
unit members in 1984.  The source of knowledge of the 
letter's author is not clear, however, since he is the UA of 
an Army Reserve unit in Fort Dodge, Iowa.

The UA contended that the veteran attended annual training 
with his Reserve unit in 1985 and 1986, but that contention 
conflicts with the veteran's April 1995 claim form, VA Form 
526, wherein he reported that he was separated from the Army 
Reserve in July 1984.  Both letters, as well as the veteran's 
claim form, conflict with his claim, made to the VA examiner 
in April 1995, that he received the immunizations in 1986.  
Finally, the file includes a May 1988 order from the higher 
headquarters of the 4249th Port Security Detachment that 
transferred the veteran to inactive status in an Army Reserve 
Control Group.  In view of the foregoing, it appears that the 
veteran's unit placed him in an inactive status in 1984.  
That is, he did not drill with the unit although, 
technically, he remained a member.

The first question goes to the in-service event to which the 
veteran seeks to connect the left upper arm lesion that was 
found to be malignant.  When the evidence is viewed in the 
light most favorable to the veteran, a view the Board is not 
required to take but does so for the sake of argument, it 
appears that his unit's 1984 annual training consisted of a 
mobilization exercise during which various immunizations, 
though not smallpox, were administered.

The next relevant medical evidence comes from March 2002 VA 
treatment records which noted the excision of a lesion, near 
the site of the one excised from the veteran's upper left arm 
in 1995, and another from his left forearm, both of which 
were found to be basal cell carcinoma.  However, the veteran 
has not contended that either of those lesions was related to 
the immunizations he received in service.  This evidence is 
relevant as it suggests that the basal cell carcinoma, having 
appeared in multiple sites, is unrelated to immunizations 
administered in one.

A July 2002 report of a VA dermatologic examination reflected 
the examiner's review of the claim file.  The examiner noted 
that the veteran was vaccinated against smallpox when he 
first entered the Navy in 1956 and again in 1960.  His 
reaction to the 1960 vaccination was recorded as "IMM" 
which the examiner said meant he was immune and did not 
demonstrate the "full-blown reaction" that occurs when 
immunity is first bestowed.  The veteran claimed he received 
another smallpox vaccination while in the Army Reserve, but 
the examiner noted the absence of a record of that 
vaccination.  The veteran said that, after the second 
vaccination, a persistent lesion developed at the vaccination 
site.  He said he once sought medical attention for the 
lesion, but that record is missing as well.  The examiner 
noted that the lesion was excised, biopsied, and found to be 
basal cell carcinoma.  He also noted that the veteran had two 
additional lesions excised in March 2002, one from the left 
upper arm and one from the left forearm, both of which were 
basal cell carcinoma.

On examination, there were nontender circular scars at the 
sites of the three excised lesions.  The scars adhered to 
underlying connective tissue, and demonstrated no abnormality 
or limitation of function.

The examiner said that, in view of the veteran's immune 
response to the second smallpox vaccination, it would be very 
unlikely for him to have any response other than an immune 
one to a third vaccination, i.e., a minimal cellular tissue 
reaction to the inoculation of smallpox virus.  He said there 
are known complications from smallpox vaccinations, such as 
vaccinia or molluscum contagiosum, but basal cell carcinoma 
is not a known complication.  Finally, he said that basal 
cell carcinoma may be related to exposure to the sun, and 
that the veteran may have been exposed to the sun in service.  
The examiner did not otherwise suggest that the veteran's 
basal cell carcinoma was related to his military service.

The evidence of record raises questions about the date the 
veteran received immunizations in service, and some questions 
about his duty status at the time he received them, but there 
is no medical evidence relating basal cell carcinoma to any 
immunizations he may have received in service, regardless of 
the date he received them or his duty status at the time, nor 
does it relate basal cell carcinoma to any other incidents of 
his service.  Accordingly, service connection is not 
warranted for a lesion of the left upper arm found to be 
basal cell carcinoma.




ORDER

Service connection for a chronic ulcer of the upper left arm, 
a manifestation of basal cell carcinoma, claimed to have been 
a residual of an immunization, is denied.




_________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

